Case: 16-11631    Document: 00514297449     Page: 1   Date Filed: 01/08/2018




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT

                                                                 United States Court of Appeals

                                No. 16-11631
                                                                          Fifth Circuit

                                                                        FILED
                                                                  January 8, 2018
                                                                   Lyle W. Cayce
                                                                        Clerk
UNITED STATES OF AMERICA,

                                           Plaintiff–Appellee,

versus

JONATHAN KHALID PETRAS; WISAM IMAD SHAKER,

                                           Defendants–Appellants.




                Appeals from the United States District Court
                     for the Northern District of Texas




Before JONES, SMITH, and PRADO, Circuit Judges.
JERRY E. SMITH, Circuit Judge:

      Jonathan Petras and Wisam Shaker were convicted of interfering with
the performance of the duties of a flight crew by intimidation, in violation of
49 U.S.C. § 46504. The defendants appeal on various grounds. Finding no
error, we affirm.

                                      I.
      Petras and Shaker boarded a flight from San Diego to Chicago. They are
    Case: 16-11631         Document: 00514297449        Page: 2     Date Filed: 01/08/2018



                                       No. 16-11631
Chaldean Christians who were traveling to Chicago with ten other individuals
to play in a soccer tournament for Chaldean and Assyrian refugees. 1 The flight
had 117 passengers. After an unscheduled layover in Amarillo, the plane made
it to Chicago minus Petras, Shaker, and their companions.

      The behavior precipitating this case began before the aircraft departed
the gate. Flight attendant Victoria Clark testified that Shaker “angr[il]y told
her to “move out of the way” as he was coming down the aisle. Petras and
Shaker then sat in row 20, with their fellow Chaldean soccer players in rows
20 and 21. As the flight attendants were preparing for takeoff and giving
safety demonstrations, some members of defendants’ group had their tray
tables down, seats reclined, and seatbelts unfastened. Clark had to stop her
demonstration more than once to request that they put up their seats and tray
tables. Shaker was playing loud music and repeatedly refused Clark’s request
to turn off the music or use earbuds. Petras also stood up to use the overhead
bins after the announcement that everyone must be seated.

      After takeoff, the flight attendants began the in-flight drink service.
Clark made her way down the aisle serving beverages, but she had a hard time
hearing the passengers’ drink orders because, as she testified, the Chaldeans
were “being loud and obnoxious.” Once again, she asked Shaker to turn off his
music, but Shaker refused. Petras intervened, telling Clark, “You can’t tell us
to be quiet.”

      Clark then began to take drink orders. One man asked about alcohol,
and Shaker demanded some as well by saying, “Bring us some alcohol.” Clark
refused, saying she would not serve them alcohol on the flight. She claimed at
trial that she was afraid alcohol would escalate the situation because the group



      1   Chaldeans are an ethnic-religious group of people indigenous to Iraq and Syria.
                                              2
    Case: 16-11631     Document: 00514297449     Page: 3   Date Filed: 01/08/2018



                                 No. 16-11631
was already boisterous and somewhat noncompliant.

      Several members of the group immediately protested Clark’s refusal.
Shaker said, “We can have whatever we want.” He started to rise from his seat
toward Clark but got caught in his seatbelt. Petras added, “We can have
whatever the fuck we want, and we’ll do whatever to get what we want.” Petras
“slammed” his armrest and tray table up and “lunged” at Clark. Petras was
“most of the way” from his seat, and his face “was even” with Clark’s. Clark
was afraid of being hurt and hurried away to find flight attendant Jamie Ber-
gen in the front of the cabin.

      One of the group then hit the call button. Flight attendant Leslie Rouch
unwittingly came from the back of the aircraft to answer their call. Petras
asked her why Clark was refusing them alcohol. Rouch responded that she did
not know and would talk to Clark, but she would not serve them alcohol either.
The men immediately protested. Shaker said, “You can’t tell us no . . . This is
America . . . You can’t do that” and rose out of his seat, pointing at her. Rouch
told them to “tone it down,” but Petras responded that she was a “racist.”
Feeling “stunned,” Rouch walked away and heard Petras again call her a
“racist pig” as she left. His tone was “hostile and hateful.”

      The pilot was alerted to the situation when she stepped out of the cockpit
to use the restroom. She saw that Clark “looked scared,” and after briefly dis-
cussing the situation with Clark, she declared a Level 1 Threat, meaning that
the plane had passengers who were being verbally assaultive.           The pilot
secured the cockpit and began talking about possibly diverting the plane.

      Bergen then decided to try her hand at diffusing the situation. She ap-
proached the group and asked them what was going on. But they loudly and
aggressively told her that the flight attendants could not deny them and were
racist. She thus decided to return to her fellow attendants.
                                        3
    Case: 16-11631     Document: 00514297449      Page: 4    Date Filed: 01/08/2018



                                  No. 16-11631
      Passenger Tiffany Darge came to the back galley and confirmed that a
member of the group called Rouch a “racist pig.” Bergen approached the group
again and informed them that a passenger had confirmed that they had used
inappropriate language. Shaker again rose out of his seat, saying, “Who was
saying that; I want to talk to them . . . . You can’t talk to me this way. I’m a
United States fucking citizen. You won’t disrespect me. Not even my mom
disrespects me.” Bergen described Shaker as “lung[ing] towards” her and un-
able to get out of his seat because of his seatbelt; she was “worried about him
trying to get a hold of [her].” Again, Bergen returned to the front of the aircraft;
at this point, the crew began looking for cities to which divert the flight.

      A few minutes later, passenger Darge came to the front of the aircraft.
She claimed that some of the group had been “threatening” her, “flipping her
off,” and calling her “fucking ugly.” After being informed of this, the pilots
made the final decision to divert. The crew did not approach the group again.
Bergen asked Clark to stay in the front of the plane “for her own safety,” while
Bergen “was shaking” and crying during landing. About 45 minutes later, the
plane touched down in Amarillo. Police escorted the men from the plane.

                                        II.
      A grand jury charged four men from the group, including Petras and
Shaker, with interfering with a flight crew and aiding and abetting, in viola-
tion of 49 U.S.C. § 46504 and 18 U.S.C. § 2. Section 46504 provides that any
“individual on an aircraft . . . who, by assaulting or intimidating a flight crew
member or flight attendant of the aircraft, interferes with the performance of
the duties of the [crew]” is criminally liable. The prosecution’s theory was that
Petras and Shaker, along with their co-defendants, intimidated the crew by
using profane, aggressive language and menacing conduct that made the
attendants fearful for their safety.

                                         4
    Case: 16-11631         Document: 00514297449        Page: 5   Date Filed: 01/08/2018



                                       No. 16-11631
      Petras and Shaker moved to dismiss the indictment, alleging that it
failed to state an offense, was unconstitutionally vague and overbroad, and
violated the First Amendment. The district court denied the motions, relying
on United States v. Hicks, 980 F.2d 963 (5th Cir. 1992), which interpreted
49 U.S.C. § 1472(j)—the predecessor to § 46504—and found it constitutional.
The government moved in limine to prevent the defense from mentioning the
defendants’ religious affiliations at trial, fearing the defendants would use
their affiliation as part of a group of Christian refugees to generate sympathy;
the district court denied that motion.

      During voir dire, the prosecution used two preemptory strikes on the
only two black veniremen—Jurors 26 and 28. Petras’s attorney raised a Batson
objection. 2 The government replied that Juror 26 had a piercing in her eye and
had never flown before and that Juror 28 had flown only once and discrimin-
ates based on religion. The defense replied that those reasons were pretextual
and pointed to other purportedly comparable jurors who were not struck. The
district court overruled the Batson objection.

      After a six-day trial, the jury convicted Petras and Shaker while acquit-
ting their two co-defendants. Petras was sentenced to seven months’ imprison-
ment and three years’ supervised release, Shaker to five months’ imprisonment
and three years’ supervised release. Both were ordered to pay restitution of
$6,890 to the airline.

      Petras and Shaker appealed. They claimed (1) the district court erred in
overruling their Batson objection to the prosecution’s strikes, (2) the jury
instructions were incorrect in defining “intimidation” and providing the mens
rea, (3) section 46504 is unconstitutional as violating the First Amendment



      2   See Batson v. Kentucky, 476 U.S. 79 (1986).
                                              5
    Case: 16-11631     Document: 00514297449     Page: 6   Date Filed: 01/08/2018



                                  No. 16-11631
and Due Process Clause, (4) the evidence was insufficient for Shaker’s convic-
tion, and (5) the district court could not award restitution without jury
findings.

                                       III.
      We use a three-step process to evaluate a claim that a prosecutor used
preemptory strikes in a racially discriminatory manner. See United States v.
Thompson, 735 F.3d 291, 296 (5th Cir. 2013). First, the challenger must make
a prima facie showing of discriminatory jury selection. See Hernandez v. New
York, 500 U.S. 352, 358 (1991). Because the district court ruled on the ultimate
question of discrimination, this first step is moot on appeal. Id. at 359.

      Second, the burden shifts to the party accused of discrimination to pro-
vide a race-neutral explanation for the strikes. Id. at 358–59. The explanation
“need not be persuasive, nor even plausible, but only race-neutral and honest.”
United States v. Williams, 264 F.3d 561, 571 (5th Cir. 2001). On appeal, the
strike must “stand or fall” on the explanation provided at the time of the ruling.
Miller-El v. Dretke (“Miller-El II”), 545 U.S. 231, 252 (2005). Appellate review
of the race-neutral reason is de novo. Thompson, 735 F.3d at 296.

      Third, “the trial court must determine whether the [challenging party]
has carried his burden of proving purposeful discrimination.” Hernandez,
500 U.S. at 359. “This is quintessentially a question of fact which turns heavily
on demeanor and other issues not discernable from a cold record.” Williams,
264 F.3d at 572. Accordingly, “deference to the trial court is highly warranted,”
and appellate review is for clear error. Id.; see also United States v. Thomas,
847 F.3d 193, 209 (5th Cir.), cert. denied, 137 S. Ct. 2229 (2017).

      Although the defendants allege that the prosecution committed a Batson
violation by striking Jurors 26 and 28—the only two eligible black jurors―the

                                        6
     Case: 16-11631       Document: 00514297449          Page: 7     Date Filed: 01/08/2018



                                       No. 16-11631
prosecution offered a race-neutral reason. Its proffered justifications were that
Juror 26 had a piercing in her eye and had never flown before and that Juror
28 had only flown once in his life and discriminated against Muslims. 3 These
explanations are not, on their face, racially tinged. See Thompson, 735 F.3d
at 297. Indeed, we have consistently held that features such as facial piercings
can serve as legitimate, race-neutral reasons to strike. 4 Thus, the prosecution
has offered a race-neutral reason.

       Accordingly, we move to the third step, where the defendants have the
burden of proving that the prosecution engaged in purposeful discrimination.
Hernandez, 500 U.S. at 359. Defendants contend that statistics and side-by-
side comparisons of white panelists demonstrate purposeful discrimination.
The prosecution responds that it was always concerned about anti-Muslim or
pro-Christian bias (given that defendants belonged to a group of Christian
refugees from the Middle East) and that the side-by-side comparisons are
unhelpful because the defendants point to jurors who were not similarly situ-
ated. In light of all the evidence, the defendants have not met their burden,
and the district court did not clearly err.

       Defendants first note that the prosecution struck 100% of the potential
black jurors—both of the two eligible jurors who were black. Yet given the low
number of black jurors in the first place, that statistic is unhelpful. 5 That is
especially true because, as the government points out, both black jurors

       3  The prosecution’s reasons were substantially similar in front of the jury and outside
of its presence.
       4 See, e.g., Purkett v. Elem, 514 U.S. 765, 769–70 (1995) (holding that “long, unkempt
hair, a moustache, and a beard” could satisfy Batson); United States v. Krout, 66 F.3d 1420,
1429 n.13 (5th Cir. 1995) (stating that “long hair and a beard,” “demeanor,” and a “casual
attitude” could be valid reasons to strike).
       5 See Woodward v. Epps, 580 F.3d 318, 339 (5th Cir. 2009) (“For example, if there are
only 3 black members of a 100-member venire panel, i.e., 3% black, there is a weaker argu-
ment that exclusion of 100% of the black members evidences purposeful discrimination.”).
                                              7
    Case: 16-11631     Document: 00514297449       Page: 8   Date Filed: 01/08/2018



                                  No. 16-11631
happened to have little or no flying experience.

      To show that the prosecutor’s reasons were pretextual, the defendants
then attempt to identify similarly situated jurors who were not struck. Regard-
ing Juror 26, the government maintains that the strike was because she had
never flown and had an eye piercing. Defendants point to Juror 43, from the
alternate pool, who also had never flown. The defendants, however, do not
point to any other juror with any kind of facial piercing. For that reason alone,
they have not identified any juror who was similarly situated to Juror 26. But
even regarding Juror 43’s having never flown, defendants admit that Juror 43
was at the very end of the alternate juror pool. Thus, the prosecution could
have overlooked Juror 43’s lack of flying experience, given that Juror 43 was
unlikely to serve on the jury.

      Admittedly the question is somewhat closer for Juror 28, whom the
prosecutor struck because he had flown only once the past five years (the only
time in his life), harbored strong anti-Muslim views, and said he could
discriminate against particular religions.       Regarding Juror 28’s religious
views, the prosecution points out that Juror 28 was the only juror to answer
affirmatively that he was in favor of a wall to stop illegal immigration, believed
there were too many illegal aliens in the country, was in favor of banning
Muslims, and thought that there were too many refugees. Indeed, Juror 28,
when questioned outside the presence of other jurors—at the request of the
defendants―explained his “personal views on religion” and that “it’s okay to
discriminate based on religion” because “it’s some personal responsibility.”

      Defendants identify seven other jurors who had not flown in the past five
years―Jurors 1, 6, 9, 11, 17, 20, and 33. Furthermore, defendants point out
that Jurors 20 and 33 also favored banning Muslims from the country. Indeed,
defendants note that Juror 33 believed that a 1952 law already banned Islam

                                        8
     Case: 16-11631       Document: 00514297449         Page: 9    Date Filed: 01/08/2018



                                      No. 16-11631
from the United States but would “have no problem” sitting on this case if
“these young men [were] Christians from the Middle East.” Since these two
jurors had not flown in the past five years, and also harbored some anti-Muslim
views, defendants urge that they are similarly situated to Juror 28.

       The defendants, however, have not identified any other jurors who had
flown only once. 6 In that respect alone, the prosecutor’s reason is unlikely pre-
textual. Yet even overlooking that and examining jurors who had not flown in
the past five years, the defendants have not identified similarly situated jurors,
given that because Juror 28 was arguably more extreme in his religious views
than were Jurors 20 and 33.

       For example, neither Juror 20 nor 33 answered affirmatively to all of the
aforementioned statements, and neither blatantly admitted that he could dis-
criminate on the basis of religion. Granted, those jurors are neither perfectly
identical nor perfectly similar. See Miller-El II, 545 U.S. at 247 n.6. The sim-
ilarities are somewhat striking, but the district court found that “these jurors
are distinguishable.” Because the trial judge is better able to consider and
evaluate the extreme religious views of jurors and their flying experience (or
lack thereof), this is precisely the situation in which we defer to the court’s
well-considered factual determination. See Williams, 264 F.3d at 572. Accord-
ingly, the defendants have not established any similarly situated jurors.

       Finally, the third step requires considering all of the circumstances, so
we look for other circumstantial evidence of pretext. See Miller-El II, 545 U.S.
at 241. Yet all the other evidence points in favor of the prosecution. For
instance, the prosecutor struck for cause Juror 22, a Catholic nun, for being


       6Although the fact that Juror 28 had only flown once was elicited via a specific ques-
tion from the prosecution, the defendants have the burden to show that the prosecution’s
reasons were pretextual and thus must show similarly situated jurors.
                                             9
    Case: 16-11631        Document: 00514297449          Page: 10     Date Filed: 01/08/2018



                                       No. 16-11631
biased toward Chaldean Christians. Furthermore, the prosecutor moved to
exclude all evidence about the defendants’ religion, indicating that the prose-
cutor was actually focused on religion and jurors’ potential religious biases.
And the lack of flying experience was a common reason for striking Jurors 26
and 28. Therefore, the district court did not clearly err in determining that the
prosecutor did not strike Jurors 26 and 28 because of race.

                                              IV.
       Petras and Shaker assert that the district court erred in the jury
instructions. Those instructions required proof that “the defendant in question
intentionally intimidated a flight crew member,” and the instructions defined
“intimidation” as “words and conduct [that] would place an ordinary, reasona-
ble person in fear.” The defendants first aver that the court should have
defined “intimidation” as they initially requested: the “intent of placing the
victim in fear of bodily harm or death.” Second, the defendants allege that the
instructions should have required a specific intent to intimidate, even though
they required intentional intimidation. Because the defendants assert that the
instructions were wrong as a matter of interpreting § 46504, we review the
instructions de novo. 7

       Unfortunately for these defendants, we have precedent squarely on point
from which they cannot escape. Our circuit has already upheld materially
identical instructions in the context of 49 U.S.C. § 46504’s predecessor,
49 U.S.C. § 1472(j). 8 Thus, our rule of orderliness compels the same result here


       7  United States v. Stanford, 823 F.3d 814, 828 (5th Cir. 2016). Although normally
jury instructions are reviewed for abuse of discretion, we review them de novo “when the
objection is based on statutory interpretation.” Id.
       8  Hicks, 980 F.2d at 972–73. In Hicks, the instructions defined “intimidation” as
“words and conduct . . . [that] would place an ordinary, reasonable person in fear,” id. at 972,
and required knowing intimidation, id. at 973. The court found that those instructions were
correct. Id. at 972–73.
                                              10
    Case: 16-11631         Document: 00514297449         Page: 11      Date Filed: 01/08/2018



                                        No. 16-11631
“absent an intervening change in law, such as by statutory amendment, or the
Supreme Court, or our en banc court.” 9

       The defendants do not show any intervening change in law warranting
a departure from Hicks. They aver that Hicks interpreted a materially differ-
ent version of the statute. But the only relevant way that § 1472(j) differs from
§ 46504 is that the former prohibited “assaulting, intimidating, or threatening”
a crew member so as to interfere with his or her duties. See Hicks, 980 F.2d
at 972 (emphasis added). The omission of “threatening” does not materially
change the statute, especially because Hicks principally relied on general dic-
tionary definitions to define “intimidation.” Id. at 973. Although Hicks also
mentioned that § 1472(j) used “threaten” and “intimidate” in the disjunctive,
the absence of that single sentence does not change the opinion. 10

       Second, defendants insist that Virginia v. Black, 538 U.S. 343 (2003),
implicitly overruled Hicks’s definition of “intimidation.”                 Specifically, they
point to Black’s statement that “[i]ntimidation in the constitutionally proscrib-
able sense of the word is a type of true threat, where a speaker directs a threat
to a person or group of persons with the intent of placing the victim in fear of
bodily harm or death.” Id. at 360. But for a Supreme Court decision to override
a Fifth Circuit case, the decision must “‘unequivocally’ overrule prior prece-
dent”; mere illumination of a case is insufficient. 11


       9 Vaughan v. Anderson Reg’l Med. Ctr., 849 F.3d 588, 591 (5th Cir.) (quoting Sprong
v. Fid. Nat’l Prop. & Cas. Ins. Co., 787 F.3d 296, 305 (5th Cir. 2015)), cert. denied, 138 S. Ct.
101 (2017).
       10 Moreover, the Ninth Circuit has noted that “threatening” was deleted as “included
in ‘intimidating.’” United States v. Naghani, 361 F.3d 1255, 1260 n.2 (9th Cir. 2004) (citing
H.R. Rep. No. 103-180, at 390 (1993)). Accordingly, “intimidating” seems broader than
“threatening” and should encompass more conduct than it, lest we declare that Congress had
a superfluity in § 1472(j). Cf. Corley v. United States, 556 U.S. 303, 315 (2009) (articulating
the presumption against superfluities).
       11   Frazin v. Haynes & Boone, L.L.P (In re Frazin), 732 F.3d 313, 319 (5th Cir. 2013)
                                              11
    Case: 16-11631        Document: 00514297449          Page: 12     Date Filed: 01/08/2018



                                       No. 16-11631
       Closer examination reveals that Hicks is still controlling. 12 In the first
place, Black was not a statutory-interpretation case but, instead, evaluated the
constitutionality of a Virginia statute that prohibited cross-burning with the
intent to intimidate. Black, 538 U.S. at 347–38. So although Black discussed
“intimidation” as it was defined in that statute, it did not mandate that all
statutes with “intimidation” be interpreted accordingly. 13 Defendants may
have a point that Black affected the constitutionality of § 46504, but they can-
not reasonably say that Black unequivocally overruled our interpretation of
§ 46504 in the first instance. 14

       Even then, Black, id. at 360, only established the kind of “intimidation”
that constitutes a “true threat.” It said nothing about the constitutionality of
laws that criminalize a broader sense of “intimidation,” which, as Hicks ex-
plained, may be valid time, place, or manner restrictions or may survive strict




(quoting Tech. Automation Servs. Corp. v. Liberty Surplus Ins. Corp., 673 F.3d 399, 405 (5th
Cir. 2012)).
       12Since Black, the Fourth and Ninth Circuits have reaffirmed Hicks’s definition of
“intimidation.” See United States v. Persing, 318 F. App’x 152, 155 (4th Cir. 2008); Naghani,
361 F.3d at 1262.
       13 Indeed, the Court’s discussion of “intimidation” was colored by the fact that Black
was a cross-burning case and that cross-burning is often “designed to inspire in the victim a
fear of bodily harm.” Black, 538 U.S. at 357; see also id. at 363 (stating that “Virginia may
choose to regulate this subset of intimidating messages in light of cross burning’s long and
pernicious history as a signal of impending violence”). In that context, it makes sense that
the Court would view “intimidation” as a true threat.
       Here, however, the statutory context is that of ensuring safety in air travel, a delicate
environment. Accordingly, it makes sense here to view “intimidation” differently. Cf. Tyler
v. Cain, 553 U.S. 656, 662 (2001) (explaining that courts do not “construe the meaning of
statutory terms in a vacuum. Rather, we interpret words in view of their context”) (internal
quotations omitted).
       14 The only method of linking the interpretation of § 46504 to its constitutionality is
the canons of constitutional avoidance or of avoiding unconstitutionality—but such a deduc-
tion is precisely the sort of mere illumination, rather than an unequivocal statement, that
cannot overcome the rule of orderliness. See Frazin, 732 F.3d at 319.
                                              12
    Case: 16-11631       Document: 00514297449          Page: 13     Date Filed: 01/08/2018



                                       No. 16-11631
scrutiny.    See Hicks, 980 F.2d at 968–72. 15             Accordingly, Black did not
unequivocally overrule Hicks’s interpretation of “intimidate” in § 46504.

        Defendants point to other Fifth Circuit decisions that defined “intimida-
tion” differently with respect to different statutes. 16 As explained above, such
cases, interpreting different statutes, do not require a departure from Hicks’s
interpretation of “intimidation” in the context of § 46504. Thus, the defendants
have shown no reason to depart from Hicks’s definition of “intimidation” as
“words and conduct [that] would place an ordinary, reasonable person in fear.”

        Defendants then posit that the jury instructions were wrong because
they did not require proof that the defendants had the purpose of intimidating
a crew member. Yet they required that “the defendant in question intention-
ally intimidated a flight crew member.” And Hicks, id. at 973, held that a jury
instruction requiring only “knowing intimidation” was sufficient. Thus, Hicks
requires affirmance here absent some intervening change in law. We find
none.

        The only case the defendants rely on, Elonis v. United States, 135 S. Ct.
2001 (2015), is inapposite. There the Court examined a federal law that crim-
inalizes communications with threats. Id. at 2004, 2011. The Court held that
the statute required mens rea both as to making the communication and as to
the fact that the communication contained a threat. Id. Again, the Court was
interpreting a different statute. Though it gave a general presumption that
criminal statutes contain a mens rea element, it did not mandate that all



        15 The Court has repeatedly stated that even regulations on protected speech may
survive as time, place, and manner restrictions or may pass muster under strict scrutiny.
See, e.g., Clark v. Comm. for Creative non-Violence, 468 U.S. 288, 295 (1984); Williams-Yulee
v. Fla. Bar, 135 S. Ct. 1656, 1665–72 (2015).
        See, e.g., United States v. Brewer, 848 F.3d 711, 715–16 (5th Cir. 2017) (holding that
        16

bank robbery by intimidation has, as an element, the threatened use of physical force).
                                             13
    Case: 16-11631       Document: 00514297449         Page: 14     Date Filed: 01/08/2018



                                      No. 16-11631
federal statutes be interpreted as specific-intent crimes. See id. Accordingly,
Elonis did not unequivocally overrule Hicks’s holding that § 46504 is a crime
of general intent. 17 There is no error in the jury instructions.

                                             V.
       We turn to whether § 46504, as construed, is constitutional. We review
constitutional claims de novo. United States v. Hernandez, 633 F.3d 370, 373
(5th Cir. 2011). Petras and Shaker variously assert that § 46504 violates the
First Amendment and the Due Process Clause. Specifically, they claim that
the statute violates the First Amendment as applied to them and is overbroad
and that the statute is unconstitutionally vague.                 Yet Hicks, 980 F.2d
at 968―72, dealt with each of those challenges and rejected them. Thus, again,
the defendants must show some intervening change in law, such as a Supreme
Court case that unequivocally overrules Hicks. See Frazin, 732 F.3d at 319.
Because the defendants fail in that, we adhere to Hicks and reiterate that
§ 46504 is constitutional.

                                             A.
       Defendants raise an as-applied First Amendment challenge. They rea-
son that they are being punished for exercising their free-speech rights in
saying, for example, that the flight attendants were racist. But Hicks, 980 F.2d
at 970―72, rejected a materially identical as-applied challenge. In both cases,
the defendants were loud, aggressive, uncooperative, and used profanity. See
id. at 967–68. 18 And in Hicks, the court held that § 1472(j) was constitutional



       17Post-Elonis, courts have continued to find general intent crimes in criminal statues
dealing with intimidation. See, e.g., United States v. Williams, 864 F.3d 826, 829–30 (7th
Cir. 2017); United States v. Ziba, 653 F. App’x 809, 810 (5th Cir. 2016).
       18Petras and Shaker attempt to distinguish their case from Hicks by insisting that
they are being punished for hurling only “non-profane invective.” In so doing, they ignore
                                             14
    Case: 16-11631         Document: 00514297449           Page: 15     Date Filed: 01/08/2018



                                         No. 16-11631
even though it regulated constitutionally protected                          speech, because
(1) § 1472(j) was a legitimate time, place, and manner restriction; and (2) even
if § 1472(j) regulated content, it passed strict scrutiny. Id. at 970–72. The
same analysis applies here.

       To escape Hicks, the defendants point to Reed v. Town of Gilbert, Ari-
zona, 135 S. Ct. 2218, 2226–27 (2015), as indicating that § 46504 cannot be
upheld as a time, place, or manner restriction. In Reed, the Court held that an
ordinance restricting the size, duration, and location of temporary signs was
not a time, place, or manner restriction because it applied different standards
to different signs based on their content. Id. at 2227. Therefore, defendants
reason, § 46504 cannot be a time, place, or manner restriction insofar as even
incidental regulations of content are content-based after Reed. 19

       Yet regardless of whether § 46504 is justifiable as a time, place, or



the wealth of evidence presented by the prosecution. In addition to some non-profane state-
ments, Shaker also said, “You can’t talk to me this way. I’m a United States fucking citizen,”
and “lunged” at flight attendants. Meanwhile, Petras stated “We can have whatever the fuck
we want, and we’ll do whatever to get what we want,” while also lunging at the flight crew.
These acts are materially similar to those performed by the Hicks defendants, who also used
a mix of profane and non-profane statements in a loud, angry manner. See Hicks, 980 F.2d
at 966–68.
       19 But see Hicks, 980 F.2d at 971 (justifying § 1472(j) partly on this basis). It is a close
call whether Hicks’s reasoning as to time, place, or manner restrictions survives Reed. On
the one hand, § 46504 prohibits “intimidation” on airplanes—which may not turn on what
the speaker actually says. For instance, a passenger could conceivably use any combination
of words while shouting, acting aggressively, and lunging at flight attendants in a way that
is intimidating. Accordingly, it would not matter what content the words contain—all that
matters is whether those words and conduct would place an ordinary person in fear.
       Thus, § 46504 may not be content-based even under Reed, which involved a statute
that plainly applied different standards to signs based on what the signs would say. See
Reed, 135 S. Ct. at 2227. But the Ninth Circuit has indicated agreement with defendants on
this point. See United States v. Cassel, 408 F.3d 622, 627 (9th Cir. 2005) (stating that a
statute that “punishes speech precisely because of the ‘intimidat[ing]’ message it contains” is
a content-based restriction). Ultimately this proves academic in light of the fact that we
follow Hicks in holding that § 46504 is constitutional as surviving strict scrutiny. See Hicks,
980 F.2d at 971–72.
                                               15
   Case: 16-11631     Document: 00514297449      Page: 16   Date Filed: 01/08/2018



                                  No. 16-11631
manner restriction, defendants have identified no case that would overrule
Hicks’s determination, 980 F.2d at 971―72, that § 1472(j) is a permissible
content-based law. As everyone acknowledges, if § 46504 discriminates based
on content, it must survive strict scrutiny. See Reed, 135 S. Ct. at 2227. But
Hicks, 980 F.2d at 971―72, already examined § 1472(j) under strict scrutiny
and determined that it passed constitutional muster.

      First, in Hicks we said that § 1472(j) served the compelling government
interest of safety in air travel, given the “special context of air
travel―pressurized vessels routinely carrying hundreds of passengers and
traveling at speeds of up to 600 miles per hour and 40,000 feet above the
ground.” Id. Second, Hicks determined that § 1472(j) was “narrowly tailored”
in that its prohibition on “intimidation” “encompasses only a relatively narrow
range of speech, which frequently will be a concomitant of intimidating con-
duct, as in the instant case.” Id. at 972. At the end of the day, defendants offer
nothing to rebut that analysis, which we find to be entirely persuasive and
controlling. Thus, the defendants’ First Amendment as-applied challenge fails.

                                       B.
      Defendants raise an overbreadth challenge to § 46504. They must show
a “substantial” chance that the statute will chill the protected speech of third
parties not before the court. See id. at 969. “An overbreadth challenge is not
appropriate if the first amendment rights asserted by a party attacking a stat-
ute are essentially coterminous with the expressive rights of third parties.” Id.
Defendants argue that § 46504 is overbroad because it could be used to punish
passengers who complain that they were treated unfairly because of their sex
or ethnicity. Hicks dealt with a similar overbreadth challenge—where the
defendants alleged that § 1472(j) would proscribe “non-profane invective”—
and rejected it. Id. at 969–70.

                                       16
    Case: 16-11631       Document: 00514297449         Page: 17     Date Filed: 01/08/2018



                                      No. 16-11631
       The same analysis from Hicks applies here. As there, § 46504’s potential
to criminalize mere complaints about racial discrimination is “too insubstan-
tial to permit an overbreadth challenge.” Id. at 970. Such complaints would
need to place a reasonable, ordinary person in fear and interfere with the
duties of the flight crew before they would violate § 46504—an unlikely
situation, as we recognized in Hicks. See id. Thus, even assuming that Con-
gress could not constitutionally proscribe such intimidating complaints, the
occurrence of such a case is too unlikely for us to strike § 46504 as overbroad. 20

                                             C.
       Petras suggests that § 46504 is unconstitutionally vague and violates the
Due Process Clause. But Hicks, 980 F.2d at 972, gave several reasons why
§ 1472(j) is not unconstitutionally vague; those reasons all apply to this case.
For example, as explained above, § 46504 does not “reach a ‘substantial’
amount of constitutionally protected conduct;” nor is it “impermissibly vague
in all its applications.” Id. Thus, defendants cannot raise a facial challenge to
§ 46504. Id. (noting that a facial challenge to a statute for vagueness must
establish that the statute “reaches a substantial amount of constitutionally
protected conduct”). And § 46504 clearly applies to defendants’ conduct; thus,
they cannot raise an as-applied challenge. See id. (finding that § 1472(j) clearly
applied to the similarly-situated defendants in Hicks). Finally, even if we were
to reach the merits of Petras’s vagueness challenge, we would find that “person
of ordinary intelligence could foresee that [lunging, yelling, and cursing at] a
flight attendant . . . are actions which could inhibit the performance of an
attendant’s duties” by intimidation. United States v. Tabacca, 924 F.2d 906,
913 (9th Cir. 1991). Thus, § 46504 is not so vague as to provide no standard


       20 Even if § 46504 reached such conduct, it might pass strict scrutiny, given the com-
pelling government interest in air-travel safety. See Hicks, 870 F.2d at 972.
                                             17
    Case: 16-11631       Document: 00514297449          Page: 18     Date Filed: 01/08/2018



                                       No. 16-11631
“by which to determine the kind of conduct prohibited.” Id.

                                             VI.
       Shaker maintains that the evidence is insufficient to convict him of vio-
lating § 46504. Because he preserved his sufficiency argument at trial, appel-
late review is de novo. See United States v. Davis, 735 F.3d 194, 198 (5th Cir.
2013). The appellate court should review “all the evidence . . . in the light most
favorable to the government, with all reasonable inferences to be made in sup-
port of the jury’s verdict.” United States v. Terrell, 700 F.3d 755, 760 (5th Cir.
2012) (internal quotation marks omitted). “[R]eviewing courts must affirm a
conviction if . . . any rational trier of fact could have found the essential ele-
ments of the crime beyond a reasonable doubt.” United States v. Vargas-
Ocampo, 747 F.3d 299, 301 (5th Cir. 2014) (en banc). Viewing the evidence in
the light most favorable to the government, a rational jury could easily have
found that Shaker violated § 46504.

       First, Shaker maintains that there was insufficient evidence to show
that his words and conduct would have placed an ordinary, reasonable person
in fear. He attempts to distinguish Hicks and insists that he did not threaten
anyone, get physical with anyone, or know he was disrupting the flight. But
Shaker overlooks the abundance of evidence that shows he was intimidating.
For instance, he demanded that Clark bring him alcohol, saying “[w]e can have
whatever we want” in an “[a]ngry and aggressive way,” while standing up
facing her. He later yelled at Rouch, “You can’t tell us no,” while rising out of
his seat and pointing at her. Finally, Shaker aggressively “lunged” at Bergen
while saying, “You can’t talk to me this way. I’m a United States fucking
citizen. You won’t disrespect me. Not even my mom disrespects me.” 21 Viewed


        Though defendants maintain that their punishment is really for calling the flight
       21

attendants “racist,” it is clear from the above-described evidence that that insult was merely
                                             18
    Case: 16-11631        Document: 00514297449          Page: 19     Date Filed: 01/08/2018



                                       No. 16-11631
in the light most favorable to the government, a reasonable person standing
there, in the face of such aggressive behavior and verbal tirades, would be
afraid. A reasonable jury could easily find that Shaker intentionally intimi-
dated the flight attendants by yelling such demands and indicating aggression
by his physical conduct.

       Second, Shaker insists that his actions did not interfere with the atten-
dants’ duties. He contends that the only duty he possibly interfered with was
the in-flight drink service—and that § 46504 criminalizes only intimidation
that interferes with safety-related duties, as distinguished from the in-flight
beverage service.

       Assuming without deciding that § 46504 criminalizes only intimidation
with safety-related duties, Shaker still interfered with the duties of the flight
attendants to take care of, and generally monitor, all the passengers and the
aircraft. Because of Shaker’s (and his companions’) verbal harassment and
aggressive behavior, the flight crew withdrew from the cabin. Moreover, they
were afraid to ensure that defendants’ tray tables were raised or that their
seatbelts were buckled for landing. Those duties manifestly relate to safety. 22
Thus, after viewing the evidence in the light most favorable to the government,
a reasonable jury could easily have found that Shaker interfered with the flight
crew’s safety-related duties.           There is no merit to Shaker’s sufficiency



the crowning moment of a string of verbal abuse and physical aggression.
       22  See Hicks, 980 F.2d at 972 (stating that “even the more mundane duties of flight
attendants that implicate safety cannot be taken for granted”). Even if Shaker had only
interfered with the in-flight drink service, that duty likely relates to safety as well. Indeed,
the Department of Transportation requires that food and beverages be provided to passen-
gers delayed on the tarmac for two hours or more. New DOT Consumer Rule Limits Airline
Tarmac Delays, Provides Other Passenger Protections, DEPARTMENT OF TRANSPORTATION
(Dec. 21, 2009), https://www.transportation.gov/briefing-room/new-dot-consumer-rule-limits-
airline-tarmac-delays-provides-other-passenger. Although perhaps mundane in most flights,
the need for food or drink may at times prove critical to passengers’ safety.
                                              19
   Case: 16-11631    Document: 00514297449      Page: 20   Date Filed: 01/08/2018



                                 No. 16-11631
challenge.

                                      VII.
      Petras claims that the district court, by ordering restitution based on its
own findings, violated his Sixth Amendment right to a jury finding for any
facts that alter his punishment. This circuit has already decided that the Sixth
Amendment jury right does not apply to restitution awards. United States v.
Rosbottom, 763 F.3d 408, 419–20 (5th Cir. 2014). The only Supreme Court case
that Petras points to is Alleyne v. United States, 133 S. Ct. 2151, 2158 (2013)—
but because Alleyne was decided before Rosbottom, Petras’s argument is
foreclosed.

      The judgments of conviction and sentence are AFFIRMED.




                                       20